              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                            1:20 CR 10

UNITED STATES OF AMERICA                        )
                                                )
v.                                              )           ORDER
                                                )
MICHAEL LAWRENCE FEITH                          )
____________________________________            )

      This matter is before the Court for potential amendment of Defendant’s

conditions of release.

      Neither party has objected to a change of Defendant’s conditions as

referenced in this Court’s Order filed on June 23, 2020 (Doc. 20).

      IT IS THEREFORE ORDERED THAT:

            1. The Order Setting Conditions of Release (Doc. 5) is

               MODIFIED and AMENDED and the following conditions are

               imposed pursuant to 18 U.S.C. § 3142(c)(1)(B):

                  a. Defendant shall participate in the location monitoring

                         program of Curfew and shall abide by its requirements

                         as the pretrial services officer or supervising officer

                         instructs. Defendant is restricted to his residence every

                         day as directed by the pretrial services office or

                         supervising officer.




     Case 1:20-cr-00010-MOC-WCM Document 21 Filed 06/26/20 Page 1 of 2
            b. Defendant shall submit to location monitoring

               technology as directed by the pretrial services office or

               supervising officer and abide by all of the program

               requirements and instructions provided by the pretrial

               services officer or supervising officer related to the

               proper operations of the technology. Defendant must

               pay all or part of the cost of the program based upon his

               ability to pay as the pretrial services office or

               supervising officer determines.

            c. The pretrial services office shall have up to three (3)

               business days to install the necessary equipment.

      2. The additional terms and conditions as set forth in the Order

         Setting Conditions of Release (Doc. 5) remain in place.

                             Signed: June 25, 2020




Case 1:20-cr-00010-MOC-WCM Document 21 Filed 06/26/20 Page 2 of 2
